AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                   FILED IN THE
                                                                  for thH_                                          U.S. DISTRICT COURT
                                                     Eastern District of Washington                           EASTERN DISTRICT OF WASHINGTON


  BARBARA DAVIS, as Personal Representative of the
           Estate of G. B., deceased,
                                                                                                              Nov 29, 2018
                                                                     )                                             SEAN F. MCAVOY, CLERK

                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:18-CV-194-SMJ
 WASHINGTON STATE DEPARTMENT OF SOCIAL                               )
       AND HEALTH SERVICES, et al.,                                  )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Defendants Stokes and Kirkland's Motion for Summary Judgment (ECF No. 13) is Granted in Part and Denied in Part.
u
              Judgment is entered in favor of Defendants Tom Stokes and Jeremy Kirkland on Plaintiff Barbara Davis's 42 U.S.C. §
              1983 claims against them in both their official and individual capacities.



This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                   Salvador Mendoza, Jr.                                     on a Motion for Summary Judgment
      (ECF No. 13).


Date: November 29, 2018                                                    CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Penny Lamb
                                                                                          %\Deputy Clerk

                                                                            Penny Lamb
